Citation Nr: 0941695	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-21 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 pre discharge rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
Veteran's claim of entitlement to service connection for left 
shoulder and low back disabilities.  The Board notes that, 
initially, the Veteran expressed disagreement with additional 
issues from that March 2004 rating decision, however, in his 
substantive appeal to the Board, dated June 2005, and in 
subsequent correspondence to the Board, the Veteran has made 
it clear that the only issues he intends to appeal are the 
issues of service connection for left shoulder and low back 
disabilities.

The issue of service connection for a left shoulder 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

No evidence has been presented showing that the Veteran has 
any currently diagnosed low back disability.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
the Veteran's active duty military service and may not be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in February 2008.  This document informed 
the Veteran of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and of what 
evidence the Veteran should provide.  Therefore, the Board 
finds that any notice errors did not affect the essential 
fairness of this adjudication, and that it is not prejudicial 
to the Veteran for the Board to proceed to finally decide 
this appeal.  The Veteran was also specifically informed of 
the law as it pertains to disability evaluations and 
effective dates by this letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Even though the Veteran was not provided with the above-
discussed notice until after the claim was adjudicated, it 
was nevertheless provided over a year and a half ago (i.e. 
the Veteran has had ample time to submit relevant evidence).  
The claim of service connection for a low back disability is 
being denied, so there can be no failure-to-notify prejudice 
regarding the effective date and rating notice.  
Dingess/Hartman, 19 Vet. App. 473 (2006).  No prejudice has 
been alleged, and none is apparent from a review of the 
record, with respect to the other notification elements.

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining VA and private medical records and providing the 
Veteran with an examination.  Consequently, the Board finds 
that the duty to notify and assist has been satisfied as to 
the issue being finally decided on this appeal.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, such as arthritis, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
However, as noted in detail below, no evidence has been 
presented which indicates that the Veteran has a diagnosis of 
any chronic low back disability, to include one diagnosed 
within a year of his separation from service.  As such, 
presumptive service connection is not warranted for any low 
back disability.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Further, the Board finds that service connection for a low 
back disability on a direct basis is also not warranted.  In 
this regard, the Board does note that the Veteran's service 
treatment records show that the Veteran was seen periodically 
between September 1985 and April 1994 with complaints of low 
back pain.  There was no evidence of specific injury or 
trauma shown or reported, and the Veteran was assessed with 
mechanical low back pain.

While the Veteran, during his predischarge VA examination of 
February 2004, reported problems with episodic low back pain, 
upon examination his low back was found to be completely 
normal, with a full range of motion, and no X-ray findings.
The Court has held that pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Court has held 
that Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability. "In the absence of proof of a present disability, 
there can be no valid claim." Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Thus, while the Veteran reported back 
pain in service, and currently reports back pain, he 
currently has no identifiable diagnosed low back disability.  

Incumbent on a grant of service connection is a finding that 
the Veteran has the disability for which service connection 
is claimed.  With no evidence of any currently diagnosed low 
back disability, the Board finds that the preponderance of 
the evidence of record is against a grant of service 
connection for a low back disability.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).




ORDER

Service connection for a low back disability is denied.


REMAND

As to the Veteran's claim of entitlement to service 
connection for a left shoulder disability, the Board notes 
that this claim was originally denied because, while the 
Veteran had complaints of left shoulder pain in service, a 
February 2004 VA preseparation examination found no evidence 
of a diagnosed left shoulder disability.

However, the Veteran recently submitted evidence to the Board 
which shows that he does have a current left shoulder 
disability.  Specifically, an April 2005 report of private 
treatment diagnosed the Veteran with a "SLAP" tear of the 
right shoulder, which was felt to be the likely cause of his 
years of shoulder pain.  As there is now evidence of record 
that the Veteran has a current chronic left shoulder 
disability which may be related to service, since this 
medical record indicated it had existed for years, the Board 
finds that the Veteran is entitled to a VA examination to 
determine the etiology of his current left shoulder 
disability.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The Veteran should be scheduled for a 
VA examination in order to determine the 
current severity and etiology of any 
diagnosed left shoulder disability.  The 
claims folder and a copy of this Remand 
must be made available to the examiner for 
review before the examination.  Any 
testing deemed necessary should be 
performed.  The examiner should provide an 
opinion, for any left shoulder disability 
diagnosed, as to whether it is at least as 
likely as not that any diagnosed left 
shoulder disability is related to service.  
The examiner should provide reasons and 
bases for any opinions offered.  The 
examiner should specifically comment on an 
April 2005 opinion which indicates that 
the Veteran has a "SLAP" tear which is 
likely the cause of his years of shoulder 
pain.

2.  Thereafter, the AMC should re-
adjudicate the Veteran's claim of 
entitlement to service connection for a 
left shoulder disability.  If any benefits 
sought are not granted, the Veteran should 
be furnished a supplemental statement of 
the case, and the case should then be 
returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified by the RO; however, the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2008).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


